DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application has been filed as a continuation of U.S. Patent Application No. 16/703,649 (now U.S Patent No. 11,132,056), filed 12/04/2019, and are hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/20/2021 and 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5. 	Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20 of U.S Patent No. 11,132,056 (U.S. Patent Application No. 16/703,649) in view of Kurlethimar et al. (US2019/0339770A1) (hereinafter Kurlethimar) (cited by IDS).
Please see further example below. Differences are bolded in the following comparison table.
Current application 17/479,837
Conflicting U.S Patent No. 11132056 (U.S Application 16/703,649)
Claim 1
Claim 1
1. A head-mountable display system, comprising: 
a head-mountable display device, comprising: 
a housing; 
a display panel within the housing; and 
one or more eye tracking units configured to obtain eye tracking data; 
an eye tracking module configured to identify a change in a current gaze location, based on the eye tracking data; 
an eye prediction module configured to generate a predicted future gaze location based on the change; and 
processing circuitry configured to render, for display by the display panel, a predictive foveated display image frame based on the predicted future gaze location, 
wherein the display panel is configured to display, while the processing circuitry renders the predictive foveated display image frame, a current foveated display image frame based on the current gaze location.
1. A head-mountable display system, comprising: 
a head-mountable display device, comprising: 
a housing; 
a display panel within the housing; and 
one or more eye tracking units configured to obtain eye tracking data; 
an eye tracking module configured to identify a change in a current gaze location, based on the eye tracking data; 
an eye prediction module configured to generate a predicted future gaze location based on the change; and 
processing circuitry configured to render, for display by the display panel, a predictive foveated display image frame based on the predicted future gaze location, 
wherein the predictive foveated display image frame comprises a high-resolution portion and a transitional resolution portion having a size inversely dependent on a confidence level of the predicted future gaze location


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology and the claims are obvious variants of each other.
The instant application discloses all subject matter of the claimed invention with the exception of “wherein the predictive foveated display image frame comprises a high-resolution portion and a transitional resolution portion having a size inversely dependent on a confidence level of the predicted future gaze location”. 
However, Kurlethimar from the same or similar fields of endeavor discloses wherein the predictive foveated display image frame comprises a high-resolution portion and a transitional resolution portion having a size inversely dependent on a confidence level of the predicted future gaze location (e.g. see abstract, paragraphs 0007, 0078, 0079: foveation unit 102 to render image data for the display where the amount of high-resolution image data rendered may be influenced by the uncertainty of the final displacement estimation (prediction).  This larger portion of the display may be rendered with high-resolution image data to increase the probability that the landing position of the user's point of gaze is on a portion of the display with a high-resolution; also see Figs. 1, 6, 9). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the instant application to add the teachings of Kurlethimar as above, in order to provide an improved foveated display schemes to help align the user's current point of regard to the high resolution and/or quality image regions (see paragraph 0026: Kurlethimar).
Similarly, claims 3-19 of current application are very similar to claims 3-19 of conflicting U.S Patent No. 11,132,056 (U.S application 16/703,649), respectively. Thus, non-statutory double patent applies.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486